By the Court.

Judgment was taken against defendant by default, upon service of the summons by publication. He subsequently moved, upon affidavit and the judgment-roll, to open the default, and for leave to answer. The motion was denied, and it was apparent that the court was largely influenced in its decision by the findings and report of the referee referred to in the judgment, and which we must presume were made part of the judgment-roll, but which are not returned to this court. As that portion of the record is not before us, and may have been material upon the question of the good faith of the defendant’s application and the propriety of the decision, we will not undertake to say that the court abused its discretion in the premises, and the order denying the defendant’s motion is accordingly affirmed.